Citation Nr: 1828305	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include the claimed depressive disorder.  

2.  Entitlement to service connection for mild strain of the lumbar spine (back disability).  

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from February 1975 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying, in pertinent part, all claims currently on appeal.  

The appeal was previously remanded by the Board in January 2016, for further evidentiary development.  The matter is now again before the Board.  

The Board notes that the Veteran presented testimony before a Veterans Law Judge in July 2015.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In June 2017, a letter was sent to the Veteran, which offered her the opportunity to elect to appear again for a new Board hearing.  The Veteran was provided 30 days from the date of the letter to make her election.  Absent any indication from the Veteran, the Board will proceed with adjudicating the claims.  The Veteran did not submit any correspondences within 30 days of the date of the letter.  Thus, the Board will proceed with adjudicating the Veteran's claims.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include the claimed depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current back disability that manifested during, or as a result of, active military service.  

2.  The Veteran does not have a current bilateral knee disorder that manifested during, or as a result of, active military service, nor does she have a current bilateral knee disorder that was caused by, or aggravated by, a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  
38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds that the duties to notify and assist have been met.  

II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b) (2017).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that she is entitled to service connection for a back disability, as well as a bilateral knee disorder, to include as secondary to her claimed back disability.  Having reviewed all of the relevant evidence of record, the Board concludes that service connection is not warranted for either of these disabilities.  Each issue will be discussed in turn.  

A.  Back Disability

The Veteran's service treatment records do not reflect that she suffered a chronic injury to the back during active military service.  However, the service treatment records show that in June 1976, the Veteran presented to the emergency room with lumbar pain and was referred to physical therapy for evaluation.  The provisional diagnosis was low back pain.  In a subsequent service treatment record in June 1976, the Veteran complained of back pain.  She indicated that she had a history of lumbar back problem for several years with the present episode starting several months ago.  The examiner noted that the Veteran had lordosis and marked limitation of motion in T6-L5 in forward flexion, and diagnosed the condition as postural pain.  At a follow-up evaluation two weeks later, the Veteran was performing exercises well and felt that they were helping to relieve the back problem.  Other than that isolated occurrence related to the back, the service treatment records contain no evidence of injury to the back or complaints of symptomatology associated with the back.  Further, the spine was deemed as normal on the Veteran's July 1976 release from active duty examination report.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the back at the time of her separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic back disability, or chronic symptomatology, within one year of her separation from active duty.  

In an August 1999 private treatment record, a private physician, J.K., reported that the Veteran was in a motor vehicle accident on July 5, 1999, in which she was the restrained driver of an automobile stopped at a light when she was rear-ended by a second automobile.  Dr. J.K. noted that the Veteran had immediate onset of neck and back pain, but only mildly.  The Veteran declined medical treatment at the time of the motor vehicle accident.  Dr. J.K. indicated that later in August 1999, the Veteran was referred to his office for physical therapy.  The Veteran reported no prior history of neck or back symptoms.  Dr. J.K. noted that her past medical and surgical histories were noncontributory other than her history of hypertension; thus, the onset of the Veteran's claimed back disability was due to the motor vehicle accident in July 1999, over 20 years after her separation from active service.  

A February 2010 VA outpatient treatment note indicates that the Veteran reported experiencing back pain off and on for years, which had worsened within the past year.  The Veteran indicated that she went to physical therapy while in the military.  She further reported that she never had any acute injury.  

On VA examination in June 2010, the Veteran reported no history of injury to her back in service.  She stated that she experienced back discomfort.  The examiner indicated that this was noted in the records as postural pain with a lordosis, which apparently responded to conservative medical management.  The examiner provided a diagnosis of mild strain of the lumbar spine.  X-rays showed sacralization of the L5 vertebral body, spondylolisthesis of L3 over L4 vertebral body, and arthrosis of the posterior articular joints of the lumbar vertebra.  The examiner opined that the Veteran's spine condition was less likely than not related to service.  The examiner noted that there was no history relating to injury to the lower thoracolumbar spine, nor was there any history of repetitive-type work that would contribute to the latter condition.  

The Veteran was afforded another VA examination for her back disability in April 2016.  The examiner reviewed the Veteran's claims file.  During this examination, inconsistent with previous statements, and, for the first time, the Veteran reported that she began to experience the onset of symptoms of back pain during basic training while carrying heavy backpacks.  The Board notes that in her testimony provided in July 2015 during the Board hearing, the Veteran made no mention of experiencing back pain during basic training.  During the April 2016 VA examination, the Veteran further stated that she was evaluated by a healthcare provider for back pain at a non-military facility where she was given a diagnosis of back strain.  The examiner noted that he was unable to locate any documentation of this event in the service treatment records.  The Veteran also described a history of increased back pain while sitting in hardwood chairs for 8-10 hours a day during military service.  The examiner noted that there was documentation of this in the service treatment records.  The examiner also noted that the Veteran had no documented history of specific precipitating injury event(s) or trauma to her back during military service.  The examiner opined that the Veteran's back disability was not at least as likely as not incurred in or caused by an event during service.  The Veteran was evaluated for back pain during military service and was given a diagnosis of postural back strain.  She was evaluated by a physical therapist in June 1976 and was issued a home exercise program for stretching.  The Veteran had no documented history of trauma or any specific precipitating injury related to back pain during military service.  Her military separation physical examination in 1976 was silent for mention of back problems.  Furthermore, the examiner noted that the record reflected that the first time the Veteran received post-service treatment for her back was in 2010.  

The Board acknowledges that the Veteran contends her back pain began in service and has continued on and off since then.  While the Veteran is competent to report symptoms and in-service events, the Board unfortunately cannot find the Veteran credible in her assertions that she has had back pain since service.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds the Veteran's assertions that her back pain began in service and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  As noted above, the Veteran has reported different time periods for the onset of pain in her back.  During the July 2015 hearing, the Veteran reported first complaining about her back disability in service due to sitting in hard chairs for prolonged periods of time.  However, on a separate occasion, as noted in the April 2016 VA examination, the Veteran reported that her back pain was due to carrying back packs during basic training.  Moreover, on another occasion, as noted in the August 1999 private treatment record, the Veteran reported that she had no history of back pain prior to the July 1999 motor vehicle accident.  
Although the Veteran complained of almost constant back pain as a result of her active service, treating providers consistently found that her back injury was not causally related to active service.  

Regardless of the veracity of the Veteran's statements, the Board finds that due to (1) the passage of time from the Veteran's separation from active service to the time the Veteran first complained of a back disability in 1999 as a result of a July 1999 motor vehicle accident, and (2) the service treatment records being devoid of a chronic back condition or chronic symptomatology during the Veteran's active service, the Veteran does not suffer from a current back disability that manifested during, or as a result of, active military service, or, that she currently suffers from a back disability that was caused by, or aggravated by, a service-connected disability.  Further, the record reflects that the Veteran suffered trauma to the spine after a motor vehicle accident in 1999, requiring the Veteran to undergo physical therapy.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

While the Veteran believes that her current back disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion with regard to this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of her claimed back disability is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her claimed back disability is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current back disability is not competent medical evidence.  The Board finds the opinion of the medical physicians of record to be significantly more probative than the Veteran's lay assertions.  These opinions are definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the examiners provided complete and thorough rationales in support of their opinions. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In sum, the most competent and probative medical evidence shows that the Veteran's back disability did not manifest in service or within the one-year presumptive period, and the most probative evidence fails to link it to the Veteran's service.  Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

B.  Bilateral Knee Disorder

The Veteran also contends that she is entitled to service connection for a bilateral knee disorder, to include secondary to her claimed back disability.  

To the extent that it is alleged that the Veteran has a bilateral knee disorder due to a back disability, the Board must note that service connection is not in effect for disability of the back as decided herein, and so, there is no basis for granting service connection for any bilateral knee disorder on the basis of being caused or aggravated by a back disability.  

The Veteran's service treatment records do not reflect that she suffered a chronic injury to the knees during active military service.  The service treatment records contain no evidence of injury to the knees or complaints of symptomatology associated with the knees, and according to the Veteran's July 1976 release from active duty examination report, an evaluation of the lower extremities was deemed to be normal.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the bilateral knees at the time of her separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the bilateral knees, or chronic symptomatology, within one year of her separation from active duty.  

A March 2004 private treatment note indicates that the Veteran underwent right knee arthroscopy at that time.  The surgeon, Dr. J.H., noted that the Veteran complained of right knee pain since July 2003.  In a November 2006 private treatment record, a private physician, R.S., reported that the Veteran had suffered from pain of the right knee for the past 9 to 12 months.  Dr. R.S. further reported that there had been no recent trauma, and that the Veteran underwent right knee arthroscopy in March 2004.  

In an April 2008 private treatment record, a private physician, D.N., reported that the Veteran had experienced pain in the left knee for six months, and further noted that there was no particular injury.  

On VA examination in April 2016, the examiner noted a diagnosis of bilateral knee joint osteoarthritis.  The examiner also noted that the Veteran was evaluated for back pain during military service and was given a diagnosis of postural back strain.  Inconsistent with prior private medical records as indicated above, the Veteran reported the onset of symptoms of right knee pain during basic training when she fell while running.  Upon examination of the Veteran and review of her claims file, the examiner noted that the Veteran had X-ray studies done on her knees in March 2015, which revealed mild degenerative joint disease in the left knee and moderate degenerative changes noted in the right knee.  The examiner further noted that the Veteran had no documented history of trauma to the knees.  The examiner concluded that the Veteran's bilateral knee disorder was likely due to degenerative joint disease related to advanced age, obesity, and sedentary lifestyle.  Though inconsequential to whether the Veteran is entitled to service connection for a bilateral knee disorder due to a back disability since she is not service-connected for a back disability, the examiner further noted that chronic lumbar strain does not result in degenerative joint disease of the knees.  

The Board acknowledges that the Veteran contends her bilateral knee pain began in service and has continued since then.  While the Veteran is competent to report symptoms and in-service events, the Board unfortunately cannot find the Veteran credible in her assertions that she has had bilateral knee pain since service.  As previously stated, in determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds the Veteran's assertions that her bilateral knee pain began in service and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  Private treatment notes indicate that the Veteran first complained of right knee and left knee pain in 2003 and 2007, respectively.  However, on a separate occasion, as noted in the April 2016 VA examination, the Veteran reported that her bilateral knee pain was a result of an injury during basic training.  

Although the Veteran complained of bilateral knee pain as a result of her active service, none of the clinicians have found that her bilateral knee injury was causally related to active service.  

The Board finds that due to (1) the passage of time from the Veteran's separation from active service to the time the Veteran first complained of a bilateral knee disability, and (2) the service treatment records being devoid of a chronic bilateral knee condition or chronic symptomatology during the Veteran's active service, the Veteran does not suffer from a current bilateral knee disability that manifested during, or as a result of, active military service, or, that she currently suffers from a bilateral knee disability that was caused by, or aggravated by, a service-connected disability.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

While the Veteran believes that her current bilateral knee disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion with regard to this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of her claimed bilateral knee disability is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her claimed bilateral knee disability is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current bilateral knee disability is not competent medical evidence.  The Board finds the opinion of the medical physicians of record to be significantly more probative than the Veteran's lay assertions.  These opinions are definitive, based upon a complete review of the Veteran's entire claims file in the case of the VA examination, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the medical professionals provided complete and thorough rationales in support of their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In sum, the most competent and probative medical evidence shows that the Veteran's bilateral knee disability did not manifest in service or within the one-year presumptive period, and the most probative evidence fails to link it to the Veteran's service.  Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a bilateral knee disorder, to include as secondary to a back disability, is denied.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a psychiatric disorder so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

During the July 2015 hearing, the Veteran submitted five written statements which newly alleged in-service personal trauma.  The evidence presents the Veteran's belief that she developed a psychiatric disorder because of events during service, specifically various instances of sexual and/or personal assault.  The Board notes that the written statements submitted during the July 2015 hearing contained information regarding evidence from sources other than the Veteran's service records or evidence of behavior changes that may constitute credible supporting evidence of the military sexual assault.  Patton v. West, 12 Vet. App. 272, 279-80 (1999).  

In light of this, in January 2016, the Board remanded the matter to afford the Veteran a new VA examination.  On VA examination in April 2016, the examiner noted the Veteran's diagnosis of unspecified depressive disorder.  During the examination, the Veteran reported that while stationed in Fort Sill, Oklahoma, she worked in a "male dominated environment."  She further reported that she received unwelcomed comments and sometimes touches made by others in her unit towards her.  The Veteran felt that these incidents eventually led her to have marital problems over the years, which later ended in divorce from her husband.  When asked about her family history, the Veteran indicated that she had lost her sister in 2013 due to a heart attack.  The examiner noted that the Veteran began manifesting symptoms for criteria for unspecified depressive disorder five years after discharge from service.  The examiner opined that this depressive disorder was more likely than not related to social, family, and personal issues, including the loss of her sister in 2013, rather than to military service issues.  

While the April 2016 VA examiner concluded that the Veteran's psychiatric disorder was not attributable to her active service, the examiner did not provide a complete rationale for the opinion.   Furthermore, the Board finds that the VA examiner did not provide an opinion on whether the alleged in-service personal assault(s) could have caused or aggravated the Veteran's psychological condition.  

Accordingly, a new VA psychiatric examination and medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, the RO should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  

The Board notes that in the January 2016 remand, the Board requested that the RO attempt to obtain medical records from two private providers, G.O. Hospital and Dr. A.W.  The RO obtained authorizations from the Veteran for both and sent letters to both private providers in May 2016.  In response, G.O. Hospital indicated that no records were found after searching by the Veteran's name, date of birth, and social security number.  In addition, in a June 2016 statement, the Veteran indicated that her records from G.O. Hospital had been destroyed during a fire.  Similarly, Dr. A.W. indicated that the Veteran's records had been destroyed, as the retention period is seven years and the Veteran had been treated in 2000.  

Despite the negative responses received from both private providers, the RO sent a follow-up request to both in July 2016.  No response has been received from G.O. Hospital for the follow-up request.  However, in an August 2016 statement, Dr. A.W. again indicated that no records are maintained beyond seven years; thus, the Veteran's records did not exist, as she was treated by Dr. A.W. over seven years before.  While a response has not been received from G.O. Hospital for the July 2016 follow-up request, an additional request would be futile, as a response was previously received which indicated that the records sought do not exist.  Therefore, with regard to private medical records from G.O. Hospital and Dr. A.W., VA has made reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(1).  Thus, on remand, further efforts need not be made to obtain private medical records from G.O. Hospital and Dr. A.W.  

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and her representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record herself.  
2.  The Veteran should be scheduled for a VA examination before an appropriate physician to ascertain the nature and likely cause of the Veteran's acquired psychiatric disorder.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a)  Please identify by diagnosis each acquired psychiatric disorder found or shown by the record. The Board notes that the Veteran has a diagnosis of unspecified depressive disorder and has been treated for that disability.  

(b)  Please identify the likely cause for each diagnosed acquired psychiatric disorder, including unspecified depressive disorder.  Specifically, is it at least as likely as not (a 50 percent probability or greater) that such disability was incurred in, related to, or caused by the reported incident(s) of sexual/personal assault, or any other incident during the Veteran's military service?  The examiner should provide a complete explanation (rationale) in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.  

(c)  If the Veteran's diagnosed acquired psychiatric disorder was caused by, related to, or aggravated by any event in service, please comment on the effect the Veteran's acquired psychiatric disorder has on her employability and occupational ability, specifically her ability to obtain and maintain substantially gainful employment.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lana K. Jeng
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


